Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 1 of 27 PageID# 83




                                                   3:21cv00149
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 2 of 27 PageID# 84
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 3 of 27 PageID# 85
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 4 of 27 PageID# 86
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 5 of 27 PageID# 87
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 6 of 27 PageID# 88
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 7 of 27 PageID# 89
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 8 of 27 PageID# 90
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 9 of 27 PageID# 91
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 10 of 27 PageID# 92
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 11 of 27 PageID# 93
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 12 of 27 PageID# 94
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 13 of 27 PageID# 95
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 14 of 27 PageID# 96
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 15 of 27 PageID# 97
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 16 of 27 PageID# 98
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 17 of 27 PageID# 99
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 18 of 27 PageID# 100
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 19 of 27 PageID# 101
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 20 of 27 PageID# 102
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 21 of 27 PageID# 103
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 22 of 27 PageID# 104
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 23 of 27 PageID# 105
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 24 of 27 PageID# 106
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 25 of 27 PageID# 107
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 26 of 27 PageID# 108
Case 3:21-cv-00149 Document 1 Filed 03/05/21 Page 27 of 27 PageID# 109
